DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Dokor et al (2014/0277936) hereinafter, El Dokor in view of Scavezze et al (2015/0261318) hereinafter, Scavezze, Ataee et al (2015/0277575) hereinafter, Ataee.

In regards to claim 1, El Dokor teaches a mobile device configured to perform gesture recognition for a vehicle information and/or entertainment system, the mobile device comprising (abstract):
a depth camera configured to capture one or more images [0021]; 
a processor configured to detect one or more gestures from images captured by the depth camera according to a gesture detection algorithm;(fig. 1 108 [0020-0025][0055-0060)
0056] The gesture angle module 208 and the command generation module 210 operate together to determine 310 a command corresponding to the gesture based on the component identifier and the gesture data.  As described above, a command contains a function and one or more parameters.  For example, the function generated in the example illustrated in FIGS. 4A-4D is to rotate the rearview mirror (because the rearview mirror is the identified component), while the parameters are angles defining the desired orientation of the mirror.


    PNG
    media_image1.png
    434
    588
    media_image1.png
    Greyscale

El Dokor fails to expressly teach an orientation sensor configured to detect an orientation of the mobile device; and
However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414) Scaveszze. 

    PNG
    media_image2.png
    565
    833
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor to further include teach an orientation sensor configured to detect an orientation of the mobile device as taught by Scavezze in order to better detect gestures since and determine actual user’s intent. 
El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scavezze to further include among two or more candidate gesture algorithms as taught by Ataee in order to determine normal operation mode and reduce error, malfunction and/or crash [0007-0008]
	Therefore, El Dokor in view of Scavezze teaches select, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee, a gesture detection algorithm, for detecting one or more gestures, wherein the selection is based, at least in part, on the orientation of the mobile device as detected by the orientation sensor: and 
	detect, using the one or more images captured by the depth [0023] Scaveszze camera provided as input to the selected gesture detection algorithm, one or more gestures and eliminate false positives (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
[0023] Gesture recognition system 300 may include one or more modules configured to receive and interpret data received from a plurality of sensors 302 (e.g., sensors on the head-mounted display device) and also may include gesture definitions 304 each comprising one or more parameters 306 that define an associated user input gesture). For example, modules such as a gesture detection module 308, eye tracking module 310, and voice recognition module 312 may receive information from one or more of the sensors 302 to monitor and/or track user input. The gesture parameters 306 may be stored on the head-mounted display device and accessed during gesture recognition. The sensors 302 may include motion sensors (e.g. one or more gyroscopes and/or accelerometers), an outward facing camera, and/or any other suitable sensors for sensing user movement. The sensors 302 may further include a depth camera, one or more eye-tracking sensors (e.g., one or more inward facing cameras), a microphone, and/or any other suitable sensors for detecting contextual information that may be used for assisting with gesture recognition and/or determining a user intent (e.g., via gaze detection, hand tracking, voice command detection, etc.) to make a gesture input. It is to be understood that the modules illustrated in FIG. 3 are presented for the purpose of example, and that other embodiments may utilize different modules to monitor and/or interpret user input and/or contextual information.


	wherein the processor is further configured to varying a calibration parameter of the selected gesture detection algorithm [0012, 0014, 0016] (fig. 4 (402-414)) Scavezze
	Examiner notes Applicant’s specification [0047] PG PUB states, Using “techniques to be discussed below, the processor 110 is configured to vary the gesture detection algorithm (for example, by selecting a different algorithm or version of the algorithm and/or by varying parameters of the algorithm in use)”. Likewise, Scaveszze adjust the parameters of the gesture detection based on the position/orientation of a dead of wearer in order to eliminate false positives [0028, 0032].


In regards to claim 15, El Dokor teaches a gesture recognition system for a vehicle information and/or entertainment system, the system comprising (abstract):
		a processor configured to detect one or more gestures from images captured by  camera according to a gesture detection algorithm (fig. 1 (118/108));	
	El Dokor fails to teach a mobile device having a depth camera and an orientation sensor. 
	However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device and depth camera; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor to further include teach an orientation sensor configured to detect an orientation of the mobile device as taught by Scavezze in order to better detect gestures since and actual user’s intent.
	El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
	However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
	It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scavezze to further include among two or more candidate gesture algorithms as taught by Ataee in order to determine normal operation mode and reduce error, malfunction and/or crash [0007-0008]
	Therefore, El Dokor in view of Scavezze teaches a mobile device having a depth camera configured to capture one or more images and an orientation sensor configured to detect an orientation of the mobile device; and ;(fig. 1 108 [0020-0025][0055-0060) El Dokor
	a processor configured to:
	select, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee a gesture detection algorithm for detecting one or more gestures, wherein the selection is based, at least in part, on the orientation of the mobile device as detected by the orientation sensor; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
		detect, using the one or more images captured by the depth camera provided as input
to the selected gesture detection algorithm, one or more gesture (fig. 3 302 and 304/306) (fig. 4 (404/410/414) [0023] Scaveszze.
	wherein the processor is further configured to varying a calibration parameter of the selected gesture detection algorithm [0012, 0014, 0016] (fig. 4 (402-414)) Scavezze
	


In regards to claim 16, El Dokor teaches a method of operation of a mobile device to perform gesture recognition for a vehicle information and/or entertainment system, the method comprising (abstract): detecting images using (fig. 3 (302-312)) capturing one or more images using a depth camera of the device .[0021] time of flight camera 
		El Dokor fails to teach a mobile device having a depth camera and an orientation sensor. 
		However, Scavezze teaches teach an orientation sensor configured to detect an orientation of the mobile device and depth camera; and (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor to further include teach an orientation sensor configured to detect an orientation of the mobile device as taught by Scavezze in order to better detect gestures since and actual user’s intent. 
		El Dokor and Scavezze fail to expressly teach select, from among two or more candidate gesture algorithms.
		However, Ataee teaches from among two or more candidate gesture algorithms.[0059-0065] (fig. 2 (201-232) Ataee
		It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scavezze to further include among two or more candidate gesture algorithms as taught by Ataee in order to determine normal operation mode and reduce error, malfunction and/or crash [0007-0008]
		Therefore, El Dokor in view of Kim teaches detecting one or more gestures from images captured by the depth camera according to a gesture detection algorithm;
	in which the step of detecting one of more gestures comprises varying the gesture detection algorithm in dependence upon an orientation of the mobile device detected by the 15 orientation sensor.
	Therefore, El Dokor in view of Scaveszze teaches selecting, from among two or more candidate gesture algorithms [0059-0065] (fig. 2 (201-232) Ataee a gesture detection algorithm for detecting one or more gestures, wherein the selection is based, at least in part, on the detected orientation of the mobile device; and ;(fig. 1 108 [0020-0025][0055-0060) El Dokor
	detecting, using the one or more images captured by the depth camera provided as input to the gesture selected detection algorithm, one or more gestures (fig. 3 302 and 304/306) (fig. 4 (404/410/414)[0023-0030] Scaveszze.
	wherein the processor is further configured to varying a calibration parameter of the selected gesture detection algorithm [0012, 0014, 0016] (fig. 4 (402-414)) Scavezze

In regards to claim 5, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the depth camera comprises a sensor selected from the list consisting of: a time of flight image sensor; a stereoscopic camera; and a structured light camera.[0021] time of flight camera El Dokor
In regards to claim 6, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the orientation sensor comprises one or more sensors selected from the list consisting of: a gyroscopic sensor; an accelerometer sensor; a gravity sensor; and a magnetic field sensor.[00023] Scaveszze
In regards to claim 7, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to detect whether a change in orientation detected by the orientation sensor is consistent with a change in image [0021] El Dokor location of one or more objects within the vehicle within the images captured by the depth camera.([0023, 0028-0032] Scaveszze
In regards to claim 8, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the orientation sensor comprises a detector configured to detect changes in an image location of objects within the vehicle in the one or more images captured by the depth camera. .([0023, 0028-0032] Scaveszze. And [0021-0025] El Dokor
In regards to claim 9, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to vary the gesture detection algorithm less frequently than an image capture rate of the depth camera. (fig. 6a-6c capture of hand movement capture rate will be faster El Dokor than if the device is not reoriented and thus change of the algorithm in ([0023, 0028-0032] Scaveszze)
In regards to claim 11, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 1, in which the processor is configured to generate control signals for the vehicle information and/or entertainment system in dependence upon the detected one or more gestures [0021-0029] El Dokor..
In regards to claim 12, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 11, comprising: a wireless interface to communicate the control signals with the vehicle information and/or entertainment system. [0021-0029] bluetooth El Dokor..
In regards to claim 13, El Dokor in view of Scaveszze and Ataee teaches Vehicle information and/or entertainment apparatus comprising: a mobile device according to claim 1 and operable to generate control signals dependent upon the detected one or more detected gestures;  an information and/or entertainment system configured to receive the control signals and to vary the operation of the vehicle information and/or entertainment system according to the received control signals. [0021-0029] El Dokor.
In regards to claim 14, El Dokor in view of Scaveszze and Ataee teaches apparatus according to claim 13, in which the mobile device and the vehicle information and/or entertainment system each comprise a respective wireless interface to communicate the control signals between the mobile device and the vehicle information and/or entertainment system. [0021-0029] bluetooth El Dokor.
In regards to claim 17, El Dokor in view of Scaveszze and Ataee teaches computer software which, when executed by a processor of a mobile device having a depth camera, causes the mobile device to perform the method of claim 16. [0021-0029] El Dokor.
In regards to claim 18, El Dokor in view of Scaveszze and Ataee teaches a non-transitory machine-readable storage medium which stores computer software according to claim 17.(fig. 1 100) El Dokor and [0062] Scaveszze
In regards to claim 19, El Dokor in view of Scaveszze and Ataee teaches (New) A mobile device according to claim 1, wherein each of the two or more candidate gesture algorithms is associated with a range of orientations of the mobile device [0073-0075] parameters for rotational orientation and front-to-back orientation ranges. Ataee

18.	In regards to claim 20, El Dokor in view of Scaveszze and Ataee teaches mobile device according to claim 3, wherein the processor is further configured to vary the calibration parameter for the selected gestured detection algorithm prior to detecting the one or more gestures [0026].Scaveszze[0059-0065] (fig. 2 (201-232) Ataee

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Dokor et al (2014/0277936) hereinafter, El Dokor in view of Scaveszze and Ataee further in view of Iyer et al (2017/0371417) hereinafter, Iyer.

In regards to claim 10, El Dokor and Scaveszze and and Ataee fail to teach a mobile device according to claim 9, in which the processor is configured to apply a smoothing to variations of the gesture detection algorithm.
However, Iyer teaches in which the processor is configured to apply a smoothing to variations of the gesture detection algorithm.[0012]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of El Dokor and Scaveszze to further include the processor is configured to apply a smoothing to variations of the gesture detection algorithm as taught by Iyer in order to compensate for dynamic time warping [001—003].

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered and examiner has brought in Ataee to further advance prosecution. 
Applicant contends:

    PNG
    media_image3.png
    196
    725
    media_image3.png
    Greyscale

Examiner respectfully disagrees. 
When the claims are viewed under MPEP 2111 broadest reasonable interpretation. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. 
Scavezze states:
[0012] Thus, embodiments described herein provide for the dynamic tuning, or adjustment, of parameters that define gesture inputs for a computing device. Using the described embodiments, parameters that define a gesture may be tuned for a particular user as the user performs the gestures. In some embodiments, the gesture recognition system tuning may occur as a background process during ordinary device use, while in other embodiments gesture recognition tuning may be performed via a dedicated program presented, for example, as an entertainment activity.

[0016] As mentioned above, the user 104 may change the visual state of each interactive game element 106a by performing a specified gesture input for that interactive game element, such as a sudden lift of the user's head. Each gesture used to interact with the interactive game elements may be defined by gesture parameters, such as an angle/trajectory of movement, a speed of movement, an acceleration profile, a stabilization period (e.g., a time to tolerate excess jitter before/after performing the gesture), a starting and/or ending position of the movement, and/or any other suitable characteristics. Further, each parameter may include a range of acceptable values.


Applicant’s specification states, “[u]sing techniques to be discussed below, the processor 110 is configured to vary the gesture detection algorithm (for example, by selecting a different algorithm or version of the algorithm and/or by varying parameters of the algorithm in use) in dependence upon an orientation of the mobile device 100 as detected by the orientation sensor”  [0042] PG PUB. 
Similar to Applicant’s disclosure Scavezze provides for “adjustment, of parameters” [0014] that define the gesture, “such as an angle/trajectory of movement”[0016]. Examiner asserts it would have been well within the purview of one of ordinary skill in the art to modify the teachings of El Dokor in order to prevent false positives (fig. 4 (414). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694